Fourth Court of Appeals
                                   San Antonio, Texas
                                       September 29, 2021

                                      No. 04-21-00363-CV

          IN THE MATTER OF THE ESTATE OF BEN ARZA, III, DECEASED

                        From the County Court, Guadalupe County, Texas
                                 Trial Court No. 2020-PC-0203
                            Honorable Bill Squires, Judge Presiding


                                         ORDER

        The clerk’s record is presently due on November 29, 2021. On September 27, 2021, the
trial court clerk filed a notification of late clerk’s record, stating appellant is not entitled to
appeal without paying the fee, and the appellant has failed to pay the fee for preparing the record.

        We, therefore, ORDER appellant to provide written proof to this court no later than
October 11, 2021 that either (1) the clerk’s fee for preparing the clerk’s fee has been paid or
arrangements have been made to pay the clerk’s fee; or (2) appellant is entitled to appeal without
paying the clerk’s fee. If appellant fails to respond within the time provided, this appeal will be
dismissed for want of prosecution. See TEX. R. APP. P. 37.3(b) (allowing dismissal of appeal for
want of prosecution if clerk’s record is not filed due to appellant’s fault); see also TEX. R. APP.
P. 42.3(c) (allowing dismissal of appeal if appellant fails to comply with an order of this court).




                                                     _________________________________
                                                     Lori I. Valenzuela, Justice



       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 29th day of September, 2021.



                                                     ___________________________________
                                                     Michael A. Cruz,
                                                     Clerk of Court